J-S35031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL DAVID MARCHALK                     :
                                               :
                       Appellant               :   No. 136 MDA 2022

            Appeal from the PCRA Order Entered December 17, 2021
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0001407-2017


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED: DECEMBER 12, 2022

        Michael David Marchalk appeals pro se from the December 17, 2021

order dismissing his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.1

        The PCRA court summarized the relevant facts and procedural history

of this case as follows:

              [Appellant] suffered from a substance abuse disorder;
              he and his father, Gary Marchalk, who was the victim
              in the instant matter, had a strained relationship; on
              the day of the murder, the victim and [Appellant] were
              involved in a disagreement related to [Appellant’s]
              request for money to purchase Suboxone or Heroin
              before entering a substance abuse rehabilitation
              center (“rehab”); the victim allowed [Appellant] to
              temporarily reside at the victim’s residence until he
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   The Commonwealth has not filed a brief in this matter.
J-S35031-22


          entered the rehab; the murder occurred in the victim’s
          bedroom at his residence; [Appellant] entered the
          bedroom complaining that he could not sleep; the
          victim was lying on his bed; the victim swung a bat at
          [Appellant], who blocked the bat with his arm;
          [Appellant] threw an iron against the wall above the
          victim’s bed; the victim moved back and [Appellant]
          charged him; the victim hit [Appellant] with the bat
          again; [Appellant] took the bat and struck the victim
          five or six times„ which resulted in his death; and
          [Appellant] testified at his jury trial that he hit the
          victim with the bat because he was in disbelief that
          his father had swung the bat at him.

          ....

          Following a jury trial on December 13, 2018,
          [Appellant] was found guilty of third-degree murder;
          theft by unlawful taking, access device fraud, and
          possession of an instrument of crime. On January 22,
          2019, [Appellant] was sentenced to twenty-four and
          one-half to forty[-]nine years of imprisonment.
          [Appellant] directly appealed his conviction, in which
          he challenged the Court’s jury instruction relating to
          evidence    of    “heat of passion[,]”       and the
          Commonwealth’s duty to prove the absence of “[heat]
          of passion[.]” On November 25, 2019, the Superior
          Court affirmed the judgment of sentence.          [See
          Commonwealth v. Marchalk, 224 A.3d 794
          (Pa.Super. 2019) (unpublished memorandum).] On
          November 17, 2020, [Appellant] filed a PCRA petition,
          in which he alleged that he planned to raise several
          claims of ineffectiveness of counsel against his court-
          appointed counsel, Andrea L. Thompson, Esquire
          [(hereinafter,   “Attorney    Thompson”     or    “trial
          counsel”)].

          By Order dated December 10, 2020, Adam Weaver,
          Esquire [(hereinafter, “Attorney Weaver” or “PCRA
          counsel”)] was appointed to represent [Appellant],
          and was afforded leave to file an amended PCRA
          petition. On or about April 1, 2021, Attorney Weaver
          filed a Motion to Withdraw as Counsel and a


                                   -2-
J-S35031-22


              Turner/Finley[2] No Merit Letter. By Order dated
              April 06, 2021, [the PCRA court] issued a notice
              informing [Appellant] of the Court’s intention to
              dismiss his PCRA petition without a hearing, and
              further granted Attorney Weaver’s Petition to
              Withdraw as counsel. On April 29, 2021, [Appellant]
              filed his response to the notice to dismiss, in which he
              raised a claim of ineffective assistance of counsel
              against Attorney Weaver, and requested a new court
              appointed PCRA counsel. By Order of Court dated May
              19, 2021, Jeffrey M. Markosky, Esquire [(hereinafter,
              “Attorney Markosky” or “PCRA counsel”)] was
              appointed to represent [Appellant] on his layered
              ineffectiveness claims.      On October 29, 2021,
              Attorney Markosky filed a No Merit Letter and Petition
              to Withdraw as Counsel of Record. On November 4,
              2021, [the PCRA court] entered a second Notice of
              Intention to Dismiss without Hearing Pursuant to
              Pa.R.Crim.P. 907, which further permitted Attorney
              Markosky to withdraw as counsel. On November 10,
              2021, [Appellant] filed a “Petition for Relief,”
              [wherein] he alleged that Attorney Markosky was
              ineffective as PCRA counsel, and requested that either
              new counsel be appointed or that [Appellant] be
              permitted to proceed pro se. By Order of Court dated,
              December 17, 2021, [Appellant’s] PCRA petition was
              dismissed.

PCRA court opinion, 3/16/22 at 1-3 (footnotes omitted).

       Appellant, who is incarcerated, filed a pro se notice of appeal that was

incorrectly submitted to this Court on January 18, 2022 and not received by

the trial court until January 21, 2022 — three days after the expiration of the

30-day appeal period. Appellant’s notice of appeal had to be filed by Tuesday,



____________________________________________


2 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).


                                           -3-
J-S35031-22


January 18, 2022, because the 30th day of the appeal period fell on Sunday,

January 16, 2022, and Monday, January 17, 2022, was a court holiday. See

Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30 days after the entry

of the order from which the appeal is taken); 1 Pa.C.S.A. § 1908 (whenever

the last day of the appeal period falls on a weekend or on any legal holiday,

such day shall be omitted from the computation of time).

      We find that Appellant’s untimely appeal can be excused by the prisoner

mailbox rule. Under this rule, “a pro se prisoner’s document is deemed filed

on the date he delivers it to prison authorities for mailing.” Commonwealth

v. Chambers, 35 A.3d 34, 38 (Pa.Super. 2011) (citation omitted), appeal

denied, 46 A.3d 715 (Pa. 2012).          Generally, “any reasonably verifiable

evidence of the date that the prisoner deposits” his notice of appeal with prison

authorities is acceptable to satisfy this rule, including a certificate of mailing

or a post-marked envelope. See Commonwealth v. Jones, 700 A.2d 423,

426 (Pa. 1997).

      Here, the record does not contain any evidence indicating when

Appellant’s notice of appeal was deposited with prison authorities. However,

given the fact that this Court was in receipt of Appellant’s notice of appeal on

January 18, 2022, prior to its transfer to the Schuylkill County Clerk of Courts,

it is reasonable to presume that Appellant placed it in the hands of prison

authorities for mailing on or before that date.       See Commonwealth v.

Patterson, 931 A.2d 710 (Pa. Super. 2007) (even without postmark


                                      -4-
J-S35031-22


definitively noting date of mailing, a panel may avoid quashal where date of

receipt indicates that appellant likely placed notice of appeal in hands of prison

authorities before the expiration of thirty days).          Accordingly, we have

jurisdiction over this appeal.3,    4



        Appellant has filed a 12-page, handwritten pro se brief wherein he

raises the following issues for our review:

              A.     Whether [t]rial counsel, [Attorney Thompson]
                     was ineffective?

              B.     Whether [p]re-trial counsel, Kent Watkins, was
                     ineffective?

              C.     Whether [the trial court] failed to instruct the
                     jury properly on several occasions?

              D.     Whether [the trial court] prejudiced the jury
                     against [Appellant] with improper sentencing
                     instructions?


____________________________________________


3   Appellant and the PCRA court have complied with Pa.R.A.P. 1925.

4Alternatively, we note that Appellant’s notice of appeal filed on January 18,
2022 may also be deemed timely pursuant to Rule 905(a)(4), which provides
as follows:

              If a notice of appeal is mistakenly filed in an appellate
              court, or is otherwise filed in an incorrect office within
              the unified judicial system, the clerk shall immediately
              stamp it with the date of receipt and transmit it to the
              clerk of the court which entered the order appealed
              from, and upon payment of an additional filing fee the
              notice of appeal shall be deemed filed in the trial court
              on the date originally filed.

Pa.R.A.P. 905(a)(4).


                                           -5-
J-S35031-22


              E.     Whether [the trial court] allowed expert
                     testimony while refusing [Appellant’s] motion
                     for an expert on his behalf?

              F.     Whether [the trial court] judge should have
                     recused himself due to victim previously
                     working in [the] courthouse and victim’s wife
                     being the County Treasurer?

              G.     [Whether]     Prosecutor    falsely   portrayed
                     [Appellant] in closing arguments?

              H.     Whether PCRA counsel, [Attorney Markosky and
                     Attorney Weaver] were ineffective?

Appellant’s brief at 5.5

       Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “This Court grants

great deference to the findings of the PCRA court, and we will not disturb those

findings merely because the record could support a contrary holding.”

Commonwealth v. Patterson, 143 A.3d 394, 397 (Pa.Super. 2016) (citation

omitted). In order to be eligible for PCRA relief, a defendant must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).




____________________________________________


5Appellant’s brief does not contain pagination. For the ease of our discussion,
we have assigned each page a corresponding number.

                                           -6-
J-S35031-22


These issues must be neither previously litigated nor waived. 42 Pa.C.S.A.

§ 9543(a)(3).

      Preliminarily, we observe that a number of Appellant’s claims –

specifically, issues D, E, F, and G – involve allegations of trial court error that

could have been raised on direct appeal. Appellant failed to do so, and thus,

has waived these claims under the PCRA.           See 42 Pa.C.S.A. § 9544(b)

(stating, “an issue is waived if the petitioner could have raised it but failed to

do so before trial, at trial, … on appeal or in a prior state postconviction

proceeding.”); see also Commonwealth v. Cousar, 154 A.3d 287, 296 (Pa.

2017).

      Additionally, Appellant’s challenge to the trial court’s jury instructions –

issue C – has been previously litigated on direct appeal and found to be

without merit by this Court. See Commonwealth v. Marchalk, 224 A.3d

794 (Pa.Super. 2019) (unpublished memorandum at *1-2). Accordingly, this

claim is not cognizable under the PCRA.         See 42 Pa.C.S.A. § 9543(a)(3)

(stating, “[t]o be eligible for relief under this subchapter, the petitioner must

plead and prove by a preponderance of the evidence ... [t]hat the allegation

of error has not been previously litigated[.]”).      A specific issue has been

previously litigated if “it has been raised and decided in a proceeding

collaterally attacking the conviction or sentence.” Id. at § 9544(a)(3).




                                       -7-
J-S35031-22


      Appellant’s remaining claims baldly allege, with virtually no citation to

the certified record, that his trial and PCRA counsel rendered ineffective

assistance of counsel. See Appellant’s brief at 6-7, 10 (issues A-B, H).

      To prevail on a claim of ineffective assistance of counsel under the PCRA,

a petitioner must establish the following three factors: “first[,] the underlying

claim has arguable merit; second, that counsel had no reasonable basis for

his   action    or   inaction;   and   third,     that   Appellant   was   prejudiced.”

Commonwealth v. Charleston, 94 A.3d 1012, 1020 (Pa.Super. 2014)

(citation omitted), appeal denied, 104 A.3d 523 (Pa. 2014).

               [A] PCRA petitioner will be granted relief only when he
               proves, by a preponderance of the evidence, that his
               conviction or sentence resulted from the [i]neffective
               assistance of counsel which, in the circumstances of
               the    particular   case,     so    undermined        the
               truth-determining     process     that     no    reliable
               adjudication of guilt or innocence could have taken
               place.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal quotation

marks    omitted;      some      brackets    in    original),   citing   42   Pa.C.S.A.

§ 9543(a)(2)(ii).

      “[C]ounsel is presumed to be effective and the burden of demonstrating

ineffectiveness rests on appellant.”         Commonwealth v. Ousley, 21 A.3d

1238, 1242 (Pa.Super. 2011) (citation omitted), appeal denied, 30 A.3d 487

(Pa. 2011).

      Our Supreme Court has set forth the proper framework for alleging a

layered ineffective assistance of counsel claim in the context of the PCRA:

                                            -8-
J-S35031-22


           Succinctly stated, a petitioner must plead in his PCRA
           petition that his prior counsel, whose alleged
           ineffectiveness is at issue, was ineffective for failing
           to raise the claim that the counsel who preceded him
           was ineffective in taking or omitting some action. In
           addition, a petitioner must present argument, in briefs
           or other court memoranda, on the three prongs of the
           [ineffectiveness] test as to each relevant layer of
           representation. . . . [T]his means that the arguable
           merit prong of the [ineffectiveness] test as to the
           claim that appellate counsel was ineffective in not
           raising trial counsel’s ineffectiveness consists of the
           application of the three-prong [ineffectiveness] test to
           the underlying claim of trial counsel’s ineffectiveness.
           If any one of the prongs as to trial counsel’s
           ineffectiveness is not established, then necessarily the
           claim of appellate counsel’s ineffectiveness fails. Only
           if all three prongs as to the claim of trial counsel’s
           ineffectiveness are established, do prongs 2 and 3 of
           the [ineffectiveness] test as to the claim of appellate
           counsel’s ineffectiveness have relevance, requiring a
           determination as to whether appellate counsel had a
           reasonable basis for his course of conduct in failing to
           raise a meritorious claim of trial counsel’s
           ineffectiveness (prong 2) and whether petitioner was
           prejudiced by appellate counsel’s course of conduct in
           not raising the meritorious claim of trial counsel’s
           ineffectiveness (prong 3).

Commonwealth v. Reid, 99 A.3d 470, 482 (Pa. 2014) (citation omitted).

     Instantly, our review of Appellant’s pro se brief indicates that he has

failed to properly raise his layered ineffectiveness claims by applying the

three-prong ineffectiveness test to each level of representation.         A

determination that trial counsel rendered ineffective        assistance is a

prerequisite to finding that any subsequent counsel was himself ineffective,

and no such findings were demonstrated in this case. See Commonwealth

v. Burkett, 5 A.3d 1260, 1270 (Pa.Super. 2010).        Notably, the argument


                                    -9-
J-S35031-22



section of Appellant’s brief fails to include a single citation to any caselaw

concerning the three-prong ineffectiveness test or include any meaningful

analysis or discussion thereof.

      Accordingly, we find Appellant’s ineffectiveness claims waived.      See,

e.g., Commonwealth v. Brown, 161 A.3d 960, 969 (Pa.Super. 2017) (an

assertion of a single-sentence ineffectiveness claim was rendered waived due

to appellant’s failure to properly develop the claim and set forth applicable

case law to advance it in the argument section of his brief), appeal denied,

176 A.3d 850 (Pa. 2017).

      In reaching this decision, we note that Appellant’s status as a pro se

litigant does not absolve him from responsibility for compliance with the rules.

            Although this Court is willing to liberally construe
            materials filed by a pro se litigant, pro se status
            confers no special benefit upon the appellant. To the
            contrary, any person choosing to represent himself in
            a legal proceeding must . . . assume that his lack of
            expertise and legal training will be his undoing.

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super. 2005) (citation

omitted).

      Based on the foregoing, we affirm the December 17, 2021 order of the

PCRA court dismissing Appellant’s PCRA petition.

      Order affirmed.




                                     - 10 -
J-S35031-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2022




                          - 11 -